Title: From Thomas Jefferson to Thomas Mann Randolph, 8 October 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Washington Oct. 8. 1801.
In a letter written to you (the last fall, I believe) I took occasion to mention to you that should a certain event take place it would be in my power to aid you in the course of the present year; and the paiment to Gibson & Jefferson of 450. D. in February was intended only in part of what I had further meditated. the event has happened; and yet such are the extraordinary expences of an outfit here, while the current expences must be going on that I am not only unable to do any thing in the pecuniary way at present, but am so far in anticipation that were any accident to happen to me for some time to come, it would leave my private fortune under serious embarrasment. wishing very anxiously to do any thing I can to make your situation & that of mr Eppes easy, I have contemplated to do it in a way which may be permanent. I have desired Bowling Clarke, who is perfectly well acquainted with the Poplar Forest lands, is an honest & judicious man, to lay off for each of you a parcel of that tract of 6 or 800 or 1000. as. as the convenience of the tract will admit, making the two as equal in value as he can. I expect daily to learn that he has done it. then I will propose that each of you shall hire 10. laboring men for the ensuing year, to be employed solely in clearing the lands, and I will pay the hire and maintenance of the hands. I presume that at the end of the year you would each of you have a fresh farm opened of 300. as. which you could either occupy or rent as might suit your own convenience.—as soon as I hear from Clarke, I will communicate to you what he has done, but in the mean time you may safely take any measures for the execution of the plan, which opportunity may offer you. from an actual survey of the plantation I occupy there (which you will see in one of the desk drawers in my study) which was made this last summer, it appears that one of these parcels must be laid off on the Southeast side of mine and the other to the North, adjoining your’s. I am afraid the land in the S.E. end is not as rich as to the North. in that case I have directed Clarke to equalize the two by a difference in quantity. but how the fact is, I am not intimate enough with the land to say. it may require a difference in the size of the clearing also to produce in inferior lands a rent equal to what those of superior quality may command. but when the exact state of the thing shall be known, some modification of arrangement may be formed to produce equality.
We have nothing new & to be depended on from Europe. it is impossible to judge of what has past in Egypt. lying on that subject has been so shamelessly established into system, that the names of a Tooke or an Elgin seem nothing more than the badges of a lie.—I am afraid the two Tripolitan vessels have escaped from Gibraltar. perhaps some of our vessels may pick them up in the Mediterranean. by the course of our post letters going from here to you can be acknoleged in a week, but coming from you here require a fortnight. my tenderest affections to my dear Martha, kisses to the little ones, and sincere esteem & attachment to yourself.
Th: Jefferson
P.S. I write to mr Eppes on this subject.
